DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 3/23/21 has been entered.
Applicant’s arguments with respect to Vickers being non-analogous art have been fully considered and are persuasive.  A new ground of rejection is applied citing Broussard to provide an analogous teaching of the use of Inconel 625 to provide corrosion resistance in boreholes.
Applicant's arguments further arguments—concerning claim 36 and the “passive film”--  have been fully considered but they are not persuasive. Stainless steel—including Inconel 625-- is well known to inherently achieve this passive film. See, e.g., Applicant’s specification at ¶00244 and “Why doesn’t stainless steel rust” (cited by Examiner on 10/19/20)
Applicant's arguments further arguments—concerning claim 38 and the “deaerated” are persuasive.
The amendment filed 3/23/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the “retrievable” seal.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 52 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The “retrievable” nature of the seal is not supported by the written description.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26-37, 39-47 , 49-51, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crichlow US Patent Application Publication 2018/0290188 in view of Tverlid US Patent Application Publication 2010/0225107 and Broussard US Patent Number 4,057,108 and Messenger US Patent Number 2,861,636 and Rossmassler US Patent Number 5.464.988
Crichlow describes the hazardous material repository including drillhole with vertical portion 15 and non vertical portion 20 comprising a storage volume (fig 7); a casing 31 comprising metallic tubular sections formed of steel; at least one canister 34 sized to enclose a portion of hazardous waste 36a and comprising an outer housing formed from an alloy [“metallic alloy which may be characterized by both its strength and its corrosion resistance”--¶00130]; an engineered filling 30a inserted into the drillhole; and a backfill 35.
Crichlow, as noted above, teaches steel generically for the casing, and thus lacks the API-5CT L80 steel.
Crichlow, as noted above, teaches strong/corrosion resistant alloy generically for the canister, and thus fails to explicitly disclose Ni-Cr-Mo alloy.
Crichlow lacks the engineered filling being bentonite based.
Crichlow lacks the backfill comprising quartz.
With regards to the L80 steel:  Tverlid (¶0041) describes “the standard API 5CT L80 or X80 widely used for conventional casing.” One of ordinary skill in the art  would understand that l80 steel is “standard” and/or “commonly used” to suggest the use of l80 steel, It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have used l80 steel casing as claimed.
With regards to the Ni-Cr-Mo alloy: Crichlow, as noted above, teaches strong/corrosion resistant alloy generically for the canister. Broussard describes the use of  Inconel-625   for corrosion resistance in drillholes. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have used Inconel 625 (i.e. “Alloy 625”) with the canister of Crichlow.
With regards to the bentonite: Crichlow describes the engineered fill comprising cement. Messenger—addressing the problem of sealing in boreholes—describes a bentonite (col. 4 line 5) based cement  with advantages of improved setting time, consistency, water loss,  and viscosity(col. 2lines 10-40). It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Crichlow to have used a bentonite based cement.
With regards to the quartz: Rossmassler—in the same field of endeavor—describes a backflill (“packing material”) comprising quartz (sand—col. 2 line 50). Examiner notes that Crichlow describes the backfill 35 as absorbing heat and/or radioactive emissions. Rossmassler describes the sand as absorbing heat, and one of ordinary skill in the art would understand the radiation absorbing properties of sand. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Crichlow to have the quartz as claimed.
Therefore claim 26 is obvious and unpatentable.
With regards to the thicknesses of claims 30-32: selection of a particular dimension would have been an obvious matter of engineering design.
With regards to claim 34: Crichlow describes a depth of 30000ft in ¶	0036 which encompass the claimed hydrostatic pressure.
With regards to claim 36: the self forming a passive protective film is inherent in the INCONEL alloy 625.
With regards to claim 37: Crichlow shows expansion absorbers 40 and/or 33a (fig 6e) and/or 37a (fig 7)
With regards to claim 38: the clay cement of messenger is not describes as aerated or air-containing, therefore one of ordinary skill in the art would understand it to be deaerated.

Regarding independent claim 39:
Crichlow describes the forming a drillhole with vertical portion 15 and non vertical portion 20 comprising a storage volume (fig 7); installing a casing 31 comprising metallic tubular sections formed of steel; positioning at least one canister 34 sized to enclose a portion of hazardous waste 36a and comprising an outer housing formed from an alloy [“metallic alloy which may be characterized by both its strength and its corrosion resistance”--¶00130]; inserting an engineered filling 30a into the drillhole; and a backfill 35.
Crichlow, as noted above, teaches steel generically for the casing, and thus lacks the API-5CT L80 steel.
Crichlow, as noted above, teaches strong/corrosion resistant alloy generically for the canister, and thus fails to explicitly disclose Ni-Cr-Mo alloy.
Crichlow lacks the engineered filling being bentonite based.
Crichlow lacks the backfill comprising quartz.
With regards to the L80 steel:  Tverlid (¶0041) describes “the standard API 5CT L80 or X80 widely used for conventional casing.” One of ordinary skill in the art  would understand that l80 steel is “standard” and/or “commonly used” to suggest the use of l80 steel, It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have used l80 steel casing as claimed.
With regards to the Ni-Cr-Mo alloy: Crichlow, as noted above, teaches strong/corrosion resistant alloy generically for the canister. Broussard describes the use of  Inconel-625   for corrosion resistance in drillholes. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have used Inconel 625 (i.e. “Alloy 625”) with the canister of Crichlow.
With regards to the bentonite: Crichlow describes the engineered fill comprising cement. Messenger—addressing the problem of sealing in boreholes—describes a bentonite (col. 4 line 5) based cement  with advantages of improved setting time, consistency, water loss,  and viscosity(col. 2lines 10-40). It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Crichlow to have used a bentonite based cement.
With regards to the quartz: Rossmassler—in the same field of endeavor—describes a backflill (“packing material”) comprising quartz (sand—col. 2 line 50). Examiner notes that Crichlow describes the backfill 35 as absorbing heat and/or radioactive emissions. Rossmassler describes the sand as absorbing heat, and one of ordinary skill in the art would understand the radiation absorbing properties of sand. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Crichlow to have the quartz as claimed.
With regards to the thicknesses of claims 43-45: selection of a particular dimension would have been an obvious matter of engineering design.
With regards to claim 47: Crichlow describes a depth of 30000ft in ¶	0036 which encompass the claimed hydrostatic pressure.
With regards to claim 50: Crichlow shows expansion absorbers 40 and/or 33a (fig 6e) and/or 37a (fig 7)
 With regards to claim 51: the self forming a passive protective film is inherent in the INCONEL alloy 625.
With regards to claim 53: the bentonite cement would inherently include insulating and radioactive absorbers.
Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crichlow US Patent Application Publication 2018/0290188 in view of Tverlid US Patent Application Publication 2010/0225107 and Broussard US Patent Number 4,057,108 and Messenger US Patent Number 2,861,636 and Rossmassler US Patent Number 5.464.988 as applied to claim 39 above, and further in view of Baird US Patent Application Publication 2010/0105975
Crichlow—as modified above—describes the positioning, but lacks the positioning distance based on thermal load.
Baird (¶00176) describes spacing based on thermal load to be an important design consideration. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have further modified Crichlkow to have included the positioning distance based on thermal load as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042.  The examiner can normally be reached on telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 5712701830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Janine M Kreck/Primary Examiner, Art Unit 3672